 
Exhibit 10.11

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES STATUTE OR SOME OTHER EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
GLOBAL CLEAN ENERGY HOLDINGS, INC.
 
SECURED PROMISSORY NOTE
 

$1,300,000.00
Long Beach, California
March 13, 2013

 
This SECURED PROMISSORY NOTE (this “Note”) is issued pursuant to that certain
Asset Purchase Agreement dated as of the date hereof (the “Purchase Agreement”),
by and between Global Clean Energy Holdings, Inc., a Delaware corporation (the
“Company”), and Targeted Growth, Inc., a Washington corporation (the
“Holder”).  The payment of the principal sum of this Note, including interest
accrued thereon, is secured pursuant to the terms of that certain Security
Agreement dated as of the date hereof (the “Security Agreement”), by and between
the Company and the Holder.  Capitalized terms used herein and not defined shall
have the meanings ascribed to them in the Purchase Agreement.
 
1.           Principal and Interest.  The Company, for value received, hereby
promises to pay to the order of the Holder, in lawful money of the United States
in immediately available funds, the principal amount of One Million, Three
Hundred Thousand Dollars ($1,300,000.00), together with simple interest accrued
on the unpaid principal of this Note at the rate of ten percent (10.0%) per
annum commencing on the date hereof, payable upon the earlier of the following:
(a) to the extent of 35.1% of, and on the third business day after, the receipt
by the Company of any Qualified Funding; or (b) September 13, 2014 (the
“Maturity Date”).  The term “Qualified Funding” means all equity funding in
excess of the $800,000, in the aggregate, received by the Company, its
subsidiary or an affiliate after the date hereof for its Camelina
business.  Notwithstanding the foregoing, in the event any payment is not made
by the Company to the Holder within five (5) days of when due hereunder, then,
in such case, the unpaid principal balance of this Note shall bear interest at
the rate of eighteen percent (18.00%) per annum from the date on which any such
payment is due in accordance with the terms hereof until the date on which all
past due and then due and unpaid payments are paid.
 
2.           Payment and Recourse Limitation.  This Note is full recourse to the
Company, provided, however that if this Note has not been paid in full prior to
the Maturity Date, or if this Note becomes payable as a result of an
Acceleration Event, Holder may not seize or take any action to collect any
amounts due and owing under this Note against any of the Company’s assets
(including its cash) related to a line of business other than the business of
developing
 

 
1

--------------------------------------------------------------------------------

 

intellectual property and managing farming activities for the development of
Camelina sativa used for biofuels feedstock.  The Camelina Assets and cash
derived from the Camelina Assets and the Camelina sativa business will be
available to pay this Note. The term “Camelina Assets” means (i) all of the
tangible assets acquired by the Company under the Purchase Agreement and all
proceeds derived therefrom and still owned by the Company, and (ii) all of the
tangible properties and other tangible assets hereafter acquired or developed by
the Company or any of its subsidiaries related to the development or
commercialization of Camelina sativa as a biofuels feedstock (including cash on
hand generated from such sources).  All payments shall be applied first to the
payment of accrued interest, second, at the option of Holder, to the payment of
attorneys’ fees and collection costs, and third to reduction of the then unpaid
principal balance of this Note.
 
3.           Notices.  Any notice, other communication or payment required or
permitted hereunder shall be in writing and shall be deemed to have been given
if delivered as described in the Notices section of the Purchase Agreement and
to the appropriate addresses listed therein.
 
4.           Acceleration.  If any of the following events (each an
“Acceleration Event”) shall occur prior to September 13, 2014 for any reason
whatsoever (and whether such occurrence shall be voluntary or involuntary or
come about or be effected by operation of law or otherwise):
 
(i)           an order, judgment or decree is entered adjudicating the Company
bankrupt or insolvent; or the Company shall commence any case or proceeding or
take any other action relating to it in bankruptcy or seeking reorganization,
liquidation, dissolution, winding-up, arrangement, composition or readjustment
of its debts, or for any other relief, under any bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement, composition, readjustment
of debt or other similar act or law of any jurisdiction (federal, state or
otherwise), domestic or foreign, now or hereafter existing; or if the Company
shall apply for a receiver, custodian or trustee of it or for all or a
substantial part of its property; or if the Company shall make an assignment for
the benefit of creditors; of if the Company shall admit in writing the inability
to, pay its debts as they become due;
 
(ii)           any case, proceeding or other action against the Company shall be
commenced in bankruptcy or seeking reorganization, liquidation, dissolution,
winding-up, arrangements, composition or readjustment of its debts, or any other
relief, under any bankruptcy, insolvency, reorganization, liquidation,
dissolution, arrangement, composition, readjustment of debt or other similar act
or law of any jurisdiction (federal, state or otherwise), domestic or foreign,
now or hereafter existing; or if a receiver, custodian or trustee of the Company
or for all or a substantial part of its properties shall be appointed; or if a
warrant of attachment, execution or distraint, or similar process, shall be
issued against any substantial part of the property of the Company; and if in
each such case such conditions shall continue for a period of ninety (90) days
undismissed, undischarged or unbonded;
 
(iii)           any sale of all or substantially all of the Company’s assets
(whether in a single transaction or a series of related transactions), or a
restructuring, recapitalization, merger, consolidation or reorganization of the
Company with or into another company through one or a series of related
transactions in which the stockholders of the Company immediately prior to the
transaction possess less than 50% of the voting power of the
 

 
2

--------------------------------------------------------------------------------

 

surviving entity immediately after the transaction, other than a transaction the
primary purpose of which is to raise capital;
 
(iv)           any default by the Company of any material obligation under the
Purchase Agreement or the Security Agreement, which default is not cured within
30-days of the date that the Company first becomes aware of such default; or
 
(v)           the Company fails to make any payment on this Note within five (5)
days of the scheduled payment date, and such payment default is not cured by the
Company within 10 days of its receipt of a notice of such payment default from
the Holder;
 
then this Note shall forthwith become due and payable, together with interest
accrued thereon (including any interest accruing after the commencement of any
action or proceeding under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable domestic or foreign federal or state
bankruptcy, insolvency or other similar law, and any other interest that would
have accrued but for the commencement of such proceeding, whether or not any
such interest is allowed as an enforceable claim in such proceeding), without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, and, subject to Section 2 above, the Company shall
forthwith upon any such acceleration pay to the Holder the entire principal of
and interest accrued on the Note.
 
5.           Cumulative Remedies.  The rights and remedies of Holder under this
Note, the Security Agreement, at law or in equity, shall be cumulative and
concurrent, may be pursued singly, successively or together against the Company.
 
6.           Waivers and Amendments; No Assignment.  The Company hereby waives
presentment, demand for performance, notice of non-performance, protest, notice
of protest and notice of dishonor.  No delay on the part of the Holder in
exercising any right hereunder shall operate as a waiver of such right or any
other right.  No extension of the time for payment of this Note or any
installment due hereunder, made by agreement with any person now or hereafter
liable for the payment of this Note, shall operate to release, discharge,
modify, change or affect the original liability of the Company under this Note,
either in whole or in part, unless Holder agrees otherwise in writing.  None of
the terms or provisions of this Note may be waived, amended, or otherwise
modified except by a written instrument executed by the party against whom
enforcement is sought.
 
7.           Transfer; Obligations Binding on Successors.  The Company may not
transfer any of its rights, duties, or obligations under this Note without the
prior written consent of Holder.  Holder may pledge, hypothecate, encumber or
use this Note as collateral to secure an obligation of Holder at any time
without Company’s consent.  The Holder may not otherwise assign or transfer this
Note to any third party in whole or in part without the prior written consent of
the Company, which consent may not be unreasonably withheld.  This Note, and the
duties set forth in the Note, shall bind the Company and its successors and
assigns.
 
8.           Governing Law.  This Note is being delivered in, and shall be
governed by and construed in accordance with, the laws of the State of Delaware,
without regard to conflicts of laws provisions thereof.
 

 
3

--------------------------------------------------------------------------------

 

9.           Prepayment.  The Company may prepay all or any portion of the
principal of, or accrued interest on, this Note at any time or from time to time
without premium or penalty.  Any partial prepayment shall first be applied to
accrued and unpaid interest on this Note being prepaid and then to the principal
balance of this Note.
 
10.           Miscellaneous.  In the event any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal or unenforceable,
in whole or in part or in any respect, or in the event that any one or more of
the provisions of this Note operate or would prospectively operate to invalidate
this Note, then and in any such event, such provision(s) only shall be deemed
null and void and shall not affect any other provision of this Note and the
remaining provisions of this Note shall remain operative and in full force and
effect and in no way shall be affected, prejudiced, or disturbed thereby.  Time
is of the essence of this Note and of the payments and performances under this
Note.
 
11.           Fees and Expenses.  The Company shall pay all reasonable costs and
expenses incurred by or on behalf of the Holder in connection with the Holder’s
enforcement of rights under this Note or under the Security Agreement, including
costs of collection, court costs and reasonable attorneys’ fees and expenses.
Any such costs and expenses shall be paid by the Company within 30 days of its
receipt of written notice thereof from the Holder. Any such costs and expenses
not paid by the Company shall be added to the principal obligations owed by the
Company to the Holder under this Note.
 



 
Global Clean Energy Holdings, Inc.,
a Delaware corporation
 
 
 
By: /s/ Richard Palmer                        
                                                          
Name:            Richard Palmer
Title:            Chief Executive Officer



4849-9268-2003.05
64774.00001

 
4

--------------------------------------------------------------------------------

 
